DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (CN203359247).
Regarding Claim 1, Pan discloses a collapsible container comprising: 2a pair of side panels 11/12 (figure 4), a pair of end panels (paragraph 53), a top panel 13 (figure 4) and a bottom panel 14 (Figure 4); 3the container being movable between an erect configuration in which the side 4panels and end panels are in a substantially perpendicular plane to the top and bottom panels (figure 12), and 5a collapsed configuration in which the side panels and end panels are in a substantially parallel 6plane to the top and bottom panels (figure 12); 7characterised in that at least one of the pairs comprises hingedly connected panels , 8a first panel 11 (figure 4) being hingedly connected to the top panel and includes at least one 9strut 16 (Figure 4), one end of the strut being pivotally connected at an intermediate point along the end edge of 10said first panel (Figure 4), the other end of the strut being pivotally connected to the bottom panel 
Regarding Claim 3, Pan discloses each panel is maintained in a planar form when moved between erect and collapsed configurations (Figure 4).
Regarding Claim 4, Pan discloses a 2strut is provided at both ends of the hingedly connected panels 15/16 (figure 4).
Regarding Claim 5, Pan discloses the 2end panels can be slid or rolled into position between an erect configuration in which they are in a 3perpendicular plane to the top, bottom, and side panels, and a storage configuration in which they 4are in substantially the same plane as the top or bottom panel (paragraph 53).
Regarding Claim 6, Pan discloses the end panels 2lie flat against or adjacent the top or bottom panel in the storage configuration (paragraph 53).
Regarding Claim 7, Pan discloses the 2top and/or bottom panels are provided with a recess or receiving area in which the end panels may 3be stored (paragraph 53).
Regarding Claim 8, Pan discloses at 2least one end panel is provided with doors through which access to the container may be granted 3 when in the erect configuration (paragraph 53).
Regarding Claim 11, Pan discloses four 2containers in the collapsed configuration can be stacked to substantially equate to the same space 3as one container in the erect configuration (figure 12).
Regarding Claim 12, Pan discloses four 2containers in the collapsed configuration can be locked together so that they can be moved and 3relocated in the same way as a single container (figure 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733